Exhibit 10.7




“Summary Sheet” of Note Extension

with Robert Baratta




On July 14, 2008, the Board of Directors authorized extending the $772,870
promissory note (the “Note”) held by Mr. Robert Baratta.  Mr. Baratta was paid
$100,000 in principal and $15,510 in interest and the remaining $672,870 of
principal owed will be paid in equal quarterly increments over one year
beginning October 13, 2008.  The Note shall accrue interest at the prime rate of
Northern Trust Company plus 3% per annum and a penalty of $500 for each 10 days
in which the Note is in default.  In consideration for the extension, Mr.
Baratta received an extension fee of $12,500 in cash and $12,500 in Ecosphere
common stock.  In the event that Ecosphere raises net proceeds in a financing of
at least five times the then outstanding principal balance of the Note, the
outstanding principal balance will be paid in full from the proceeds of such
financing.   



